 



Exhibit 10.1



     
NSO No. ___
  Shares   

ANTIGENICS INC.
1999 Equity Incentive Plan
Non-statutory Stock Option Certificate

     Antigenics Inc. (the “Company”), a Delaware corporation, hereby grants to
the person named below an option to purchase shares of Common Stock, $0.01 par
value, of the Company (the “Option”) under and subject to the Company’s 1999
Equity Incentive Plan (the “Plan”) exercisable on the following terms and
conditions and those set forth on the reverse side of this Certificate:

Name of Optionholder:

Address:

Social Security Number:

Number of Shares:

     
Option Price:
  $  per share
Date of Grant:
   
Expiration Date:
  Ten years from Date of Grant
Exercisability Schedule:
  The shares represented by this Option become exercisable as follows:  

  0  shares on the Date of Grant;

  an additional [      ] shares on [      ]; an additional [      ] shares on
[      ];

  an additional [      ] shares on [       ]; and an additional [      ] shares
on [      ].

This Option shall not be treated as an Incentive Stock Option under section 422
of the Internal Revenue Code of 1986, as amended (the “Code”).

IN WITNESS WHEREOF, the undersigned has executed this option as of.

              ANTIGENICS INC.               By:    

--------------------------------------------------------------------------------

Garo H. Armen

 



--------------------------------------------------------------------------------



 



ANTIGENICS INC. 1999 EQUITY INCENTIVE PLAN
Non-statutory Stock Option Terms And Conditions

     1.     Plan Incorporated by Reference. This Option is issued pursuant to
the terms of the Plan and may be amended as provided in the Plan. Capitalized
terms used and not otherwise defined herein have the meanings given to them in
the Plan. This Certificate does not set forth all of the terms and conditions of
the Plan, which are incorporated herein by reference. The Committee administers
the Plan and its determinations regarding the operation of the Plan are final
and binding. Copies of the Plan may be obtained upon written request without
charge from the Company.

     2.     Option Price. The price to be paid for each share of Common Stock
issued upon exercise of the whole or any part of this Option is the Option Price
set forth on the face of this Certificate.

     3.     Exercisability Schedule. This Option may be exercised with respect
to the aggregate Number of Shares set forth on the face of this Certificate in
accordance with the exercisability schedule set forth on the face of this
Certificate, provided, however, that this Option may not be exercised as to any
shares after the Expiration Date.

     4.     Method of Exercise. To exercise this Option, the Optionholder shall
deliver written notice of exercise to the Company specifying the number of
shares with respect to which the Option is being exercised accompanied by
payment of the Option Price for such shares in cash, by certified check or in
such other form, including shares of Common Stock of the Company valued at their
Fair Market Value on the date of delivery, as the Committee may at the time of
exercise approve. Promptly following such notice, the Company will deliver to
the Optionholder a certificate representing the number of shares with respect to
which the Option is being exercised.

     5.     Rights as a Stockholder or Employee. The Optionholder shall not have
any rights in respect of shares to which the Option shall not have been
exercised and payment made as provided above. The Optionholder shall not have
any rights to continued employment by the Company by virtue of the grant of this
Option.

     6.     Recapitalizations, Mergers, Etc. As provided in the Plan, in the
event of corporate transactions affecting the Company’s outstanding Common
Stock, the Committee shall equitably adjust the number and kind of shares
subject to this Option and the exercise price hereunder or make provision for a
cash payment.

     7.     Option Not Transferable. This Option is not transferable by the
Optionholder without the consent of the Committee. The naming of a Designated
Beneficiary does not constitute a transfer.

     8.     Exercise of Option After Termination of Employment. If the
Optionholder ceases to be a Service Provider (as defined below) for any reason
otherwise than by disability (within the meaning of section 22(e)(3) of the
Code), or death, the Optionholder may exercise the rights which were available
to the Optionholder at the time of such termination, subject to the provisions
of Section 3, three months from the date of termination, provided that if
(i) the Optionholder has been a member of the Board of Directors of the Company
for at least three years immediately preceding such termination and (ii) such
Optionholder declines to stand for re-election at the expiration of his or her
current term as a director, then such rights shall be exercisable by the
Optionholder for a period of 36 months from the date of termination or, if
shorter, until the scheduled expiration of the option. If the Optionholder
ceases to be a Service Provider for reason of disability, such rights may be
exercised within twelve months from the date of termination. Upon the death
Designated Beneficiary shall have the right, at any time within twelve months
after the date of death, to exercise in whole or in part any rights that were
available to the Optionholder at the time of death. Notwithstanding the
foregoing, no rights under this Option may be exercised after the Expiration
Date. For purposes of this Option, the Optionholder shall be deemed to be a
Service Provider to the Company so long as the Optionholder renders periodic
services to the Company or one or more of its parent or subsidiary corporations,
whether as an employee or independent non-employee consultant or serves as a
member of the Board of Directors of the Company.

     9.     Compliance with Securities Laws. It shall be a condition to the
Optionholder’s right to purchase shares of Common Stock hereunder that the
Company may, in its discretion, require (a) that the shares of Common Stock
reserved for issue upon the exercise of this Option shall have been duly listed,
upon official notice of issuance, upon any national securities exchange or
automated quotation system on which the Company’s Common Stock may then be
listed or quoted, (b) that either (i) a registration statement under the
Securities Act of 1933, as amended, with respect to said shares shall be in
effect, or (ii) in the opinion of counsel for the Company the proposed purchase
shall be exempt from registration under that Act and the Optionholder shall have
made such undertakings and agreements with the Company as the Company may
reasonably require, and (c) that such other steps, if any, as counsel for the
Company shall consider necessary to comply with any law applicable to the issue
of such shares by the Company shall have been taken by the Company or the
Optionholder, or both. The certificates representing the shares purchased under
this Option may contain such legends as counsel for the Company shall deem
necessary to comply with any applicable law.

     10.     Payment of Taxes. The Optionholder shall pay to the Company, or
make provision satisfactory to the Company for payment of, any taxes required by
law to be withheld with respect to the exercise of this Option. The Committee
may, in its discretion, require any other Federal or state taxes imposed on the
sale of the shares to be paid by the Optionholder. In the Committee’s
discretion, required withholding amounts may be paid in whole or in part in
shares of Common Stock, including shares retained from the exercise of this
Option, valued at their Fair Market Value on the date of delivery. The Company
and its Affiliates may, to the extent permitted by law, deduct any such tax
obligations from any payment of any kind otherwise due to the Optionholder.

     11.     Notice of Sale of Shares Required. The Optionholder agrees to
notify the Company in writing within 30 days of the disposition of any shares
purchased upon exercise of this Option if such disposition occurs within two
years of the Date of Grant or within one year after such purchase.

 